Title: To Thomas Jefferson from Abner Ritchie, 9 February 1805
From: Ritchie, Abner
To: Jefferson, Thomas


                  
                     Hond. Sir 
                     
                     Georgetown 9. Feb. 1805.
                  
                  There was granted unto Colo Charles Beatty lately deceas’d 81. Acres of land under two special warrants of  from the Land office of Mayland, one bearing date 22 Ap. 1791. the other 22d Mar. 1792 patent dated 23d May 1801. Land named Burns Neglect—
                  It has been stated to me that this Land was long known to have been vacant, but that David Burns decd. (tho father in law of Maj. now Colo. Vn. Ness altho told of its being vacant declined affecting it by a new warrant—that a Caviat was entered in the Land Office of Mayland, where after hearing, the Chanr. as judge had determined in fav. of Colo Beatty—
                  I am an Admr. with the Will annexed of Beatty. and have persuaded his 3 Sons his only Devisees & Heirs, in preference to going to Law to commute in some way first submitting the patent and papers to competant Council, and as the Claim takes in a part of the Presidents House and a portion of the Ground attached to it; to give an entire possesion to the Government and at terms quite admissible—To this proposition two have agreed, the third standing opposed but who I believe will ultimately agree
                  I know not to whom to address on this occasion so proper as yourself—I have not had time to go over his Land papers but am correct in dates of warrants stated in the patent in my possession—I wish to keep them from law and the property if theirs is of real consideration to the Government and the Citizens possessing it—I know not if I am entitled to any answer, if I am I will furnish any lights within my power 
                  I am with sincere respect & Esteem yr. Excellency mo Obed
                  
                     A Ritchie 
                     
                  
               